DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification was previously objected to. Applicant has successfully addressed these issues in the amendment filed on 02/16/2022. Accordingly, the objection to the specification has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation "the position of the at least one sensor" in lines 22 and 17 respectfully.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6, 8-12, and 14-20 are rejected due to their ultimate dependence on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Budzynski et al. (US 20030029210), herein referred to as Budzynski, in view of Texas Instruments (LDC1000 Inductance to Digital Converter, NPL), herein referred to as NPL.
Regarding claim 1, Budzynski discloses:
an exterior door handle (see fig 9) for a vehicle (see fig 1) comprising: a door handle body (10) with a wall (upper 26 as viewed in fig 9), wherein the door handle body is configured such that an activation action (19) is performable by a user at the door handle body in at least one deformation area (i.e., area in which 19 acts; see at least paragraph 0075), at least one activation means (32) which is arranged in the at least one deformation area (see fig 9), at least one sensor device (31) arranged within the door handle body (see fig 9) for inductivity measurements at the activation means (see at least paragraphs 0075 and 0081) and spaced apart from the activation means (see fig 9), wherein the door handle body is configured elastically deformable at least in the at least one deformation area (see at least paragraph 0075) and wherein the at least one sensor device for the detection of the activation action is beared independently from the at least one deformation area at at least one sensor bearing point such that deformation of the door handle body is detectable by an inductivity measurement (see fig 9; 31 is beared at any number of points between its two 
NPL, however, discloses that it is well known in the art to use an LDC sensor. The purpose for including the LDC sensor is to enable low cost operations (NPL; Description, page 1 paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one sensor device disclosed by Budzynski to be an LDC sensor as taught by NPL in order to reduce costs.
Regarding claim 2, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein a supporting device (lower sidewall 26 as viewed in fig 9) is provided which supports the at least one sensor device at the at least one sensor bearing point.
Regarding claim 4, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein at least the at least one sensor bearing point of the at least one sensor device or the bearing point of the exterior door handle is configured as a fixed bearing (note 
Regarding claim 5, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein the at least one sensor device is supported independently from the wall of the door handle body in the exterior door handle, in an inner space configured by the wall (see fig 9; 31 is supported independently from “the wall” [upper 26 as viewed in fig 9] and is located in 25 which is at least partially configured by upper 26).
Regarding claim 6, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein the exterior door handle is configured as a fixed exterior door handle (see at least paragraphs 0029 and 0039).
Regarding claim 8, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein the activation means is configured at least as an electrically conducting film and/or an electrically conducting coating or at least one electrically conducting element (see paragraph 0074), or at least elastically deformable or completely galvanically separated.
Regarding claim 11, Budzynski (in view of NPL) discloses the exterior door handle according to claim 1, wherein the wall in the at least one deformation area of the door handle body comprises a structural adjustment, wherein at least the wall or the door handle body in the area of the structural adjustment comprises a sufficiently elastic deformability for the detection with the at least one sensor device (i.e., an adjustment which allows for deformation in “an especially sensitive area”; see at least paragraph 0010).
Regarding claim 12, Budzynski (in view of NPL) discloses the exterior door handle according to claim 7, wherein a structural adjustment is configured at an outer side of the door handle body (see fig 9).
Regarding claim 20, Budzynski (in view of NPL) discloses the exterior door handle according to claim 2, wherein the supporting device is provided which supports the at least one sensor device at a first sensor bearing point and a second sensor bearing point at the vehicle (see fig 9; 31 is supported at any number of points between its two ends along the surface of lower 26 which are interpreted as being “at the vehicle” since door handle 10 is part of the vehicle as well as fixed to the vehicle door).
Regarding claims 13-17 and 19, Budzynski (in view of NPL) does not explicitly disclose a method for detection of an activation action at an exterior door handle of a vehicle as claimed. However, Budzynski (in view of NPL) discloses (per the rejection of claims 1, 2, 4-6, 8, 11, 12, and 20 above) an exterior door handle having the claimed structure and functionality of the exterior door handle used in the method of claims 13-17 and 19, with Budzynski (in view of NPL) further disclosing the sensor device transmitting an opening signal during the detection of the activation action to an electric lock of the vehicle, wherein the detection occurs during the detection of a deformation of approximately 0.05 mm to 0.2 mm (see paragraphs 0010 and 0011; see MPEP 2144.05(I) for a discussion of obviousness regarding overlapping ranges) and further disclosing a sensoric element being provided, wherein the sensoric element detecting an approaching of a user (see paragraph 0025). Therefore, given the structure and functionality of the exterior door handle disclosed by Budzynski (per the rejection of claims 1-6, 8-12, 18, and 20 and the discussion above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to detect an activation action at an exterior door handle of a vehicle.
Claims 1, 3, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Budzynski et al. (US 20030029210), herein referred to as Budzynski, in view of Texas Instruments (LDC1000 
Regarding claim 1, Budzynski discloses an exterior door handle (fig 6) for a vehicle comprising: a door handle body (10) with a wall (15, 22), wherein the door handle body is configured such that an activation action (19, 20) is performable by a user at the door handle body in at least one deformation area (at 19, 20; see paragraphs 0057 & 0058), at least one activation means (portion of 15 at 19) which is arranged in the at least one deformation area (see fig 6), at least one sensor device (12) arranged within the door handle body for measurements at the activation means (see paragraph 0069) and spaced apart from the activation means (see fig 6), wherein the door handle body is configured elastically deformable at least in the at least one deformation area (see paragraph 0006) and wherein the at least one sensor device for the detection of the activation action is beared independently from the at least one deformation area (at 23, 24; see fig 6) at at least one sensor bearing point (24) such that deformation of the door handle body is detectable by a measurement (see at least paragraphs 0032, 0033, 0038, 0042, 0043, 0053, 0055, and 0069), wherein the at least one sensor device is arranged on a circuit board (17), wherein the at least one activation means is configured as at least one electrically conducting element (15 comprises 32, which is formed by metal foils; see paragraph 0074). wherein the independent bearing of the at least one sensor device occurs in that an alteration of a position, displacement or deformation of the wall and the activation means in the at least one deformation area does not in a same manner affect the position of the at least one sensor device within the door handle body (the deformation of the wall and the activation means via a user’s hand does not 
NPL, however, discloses that it is well known in the art to use an LDC sensor. The purpose for including the LDC sensor is to enable low cost operations (NPL; Description, page 1 paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one sensor device disclosed by Budzynski to be an LDC sensor as taught by NPL in order to reduce costs.
Budzynski teaches that various embodiments can be combined such that different sensor elements (i.e., the different sensors that have been taught across the various embodiments, including piezoelements, strain gauges, capacitive sensors, inductive sensors, etc.) can be assigned and integrated into the door handle (see paragraph 0082). Additionally, Budzynski explicitly teaches that pressure sensors and proximity sensors can be interchangeable (see paragraph 0080) and provides motivation for why one type of sensor might be desirable over another (see paragraphs 0076-0079). However, Budzynski does not explicitly disclose wherein the at least one sensor device of the embodiment shown in Figure 6 is arranged within the door handle body for inductivity measurements at the activation means or wherein deformation of the door handle body is detectable by an inductivity measurement.
Belmond, however, discloses that it is known in the art that a variety of different types of sensors can be used interchangeably, including proximity sensors such as inductive sensors and deformation sensors such as piezoelectric sensors. Therefore, because these two sensors were art-recognized equivalents before the effective filing date of the claimed 
Regarding claim 3, Budzynski (in view of NPL, and in further view of Belmond) discloses the exterior door handle according to claim 1, wherein at least a bearing point (point of connection between Budzynski 10 and 16) of the exterior door handle is provided at which the door handle body is supported at the vehicle (see Budzynski fig 6) and the bearing of the at least one sensor device occurs at the bearing point (see Budzynski fig 6).
Regarding claim 9, Budzynski (in view of NPL, and in further view of Belmond) discloses the exterior door handle according to claim 1, wherein the at least one deformation area comprises a first deformation area (Budzynski 19) and a second deformation area (Budzynski 20), and the at least one activation means comprises a first activation means (portion of Budzynski 15 at 19) and a second activation means (portion of Budzynski 22 at 20); the first deformation area is provided with at least the first activation means on a side at the door handle body facing to the vehicle and the second deformation area is provided with at least the second activation means.
Regarding claim 10, Budzynski (in view of NPL, and in further view of Belmond) discloses the exterior door handle according to claim 1, wherein a first sensor device and a second sensor device are provided within the door handle body (see Budzynski paragraph 0062).
Regarding claim 18, Budzynski (in view of NPL, and in further view of Belmond) discloses the exterior door handle according to claim 10, wherein the at least one deformation are comprises a first deformation area (Budzynski 19) and a second deformation area .
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that “the “sensor” position in Budzynski is clearly influenced by the deformation of the wall”, examiner respectfully disagrees. Budzynski teaches a handle where when the wall is deformed on the inner side, the sensor on the opposite side is not displaced or activated. The handle is designed so that there is a distinction between the tensile and pressure loads 19 and 20. The tensile load 19 is what deforms the wall and the activation means and the pressure load 20 is what deforms the sensor. The distinction existing means that the deformation effects on the wall does not in the same manner affect or influence the position of the sensor. Additionally, the claims recite “does not in the same manner affect the position of the at least one sensor”. The manner in which the wall and the activation means deforms does not in the same manner affect the position of the at least one sensor. See Budzynski paragraphs 0071 and 0074.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675